                                                                                                                .-----------------~




     ..
..        AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                               UNITED STATES DISTRICT Co                                        T CLERK us rw:;-rr~!CTCOURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA                           ~~UTHERl\f JiSTuij__CALg~~,~:~~ J
                        UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                               (For Revocation of Probation or Supervised Release)
                                          v.                                   (For Offenses Committed On or After November 1, 1987)


                  JESUS ALFONSO MEDRANO-MIRANDA                                   Case Number:        19CR7063-DMS

                                                                               Lauren Williams FD
                                                                               Defendant's Attorney
          REGISTRATION NO.                 48359408
          o-
          THE DEFENDANT:
          !ZI   admitted guilt to violation of allegation(s) No.      1 and 2 (Judicial Notice taken)

          D     was found guilty in violation ofallegation(s) No.                                               after denial of guilty.
                                                                    ------------~

          Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

          Allegation Number                  Nature of Violation
                      1                      Committed a federal, state or local offense
                      2                      Illegal entry into the United States




               Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
          The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                  IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
          change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
          judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
          material change in the defendant's economic circumstances.

                                                                               May 10. 2019
                                                                               Date of Imposition of Sentence



                                                                               HON. Dana M. Sabraw
                                                                               UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JESUS ALFONSO MEDRANO-MIRANDA                                            Judgment - Page 2 of 2
CASE NUMBER:              19CR7063-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS, consecutive to 19cr0415-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR7063-DMS
